337 F.2d 287
UNITED STATES of America, Appellee,v.William SHIFLETTE, III, Appellant.
No. 9499.
United States Court of Appeals Fourth Circuit.
Argued October 7, 1964.
Decided October 9, 1964.

Dean MacD. Greiner, Bristol, Va. (Jones, Woodward, Mills & Greiner, Bristol, Va., on brief), for appellant.
James C. Roberson, Asst. U. S. Atty., for appellee.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and BOREMAN, Circuit Judges.
PER CURIAM.


1
The appellant was convicted on six counts for using the mails to defraud. The record discloses a stock-selling promotion which was furthered by various false and fraudulent representations made in letters sent through the United States mails and orally. The appellant challenges the sufficiency of the evidence. The verdict is so abundantly supported by the testimony and exhibits that the appeal must be deemed utterly frivolous and on this ground will be


2
Dismissed.